DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/13/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 53-55, 59-63, 65, 67-71, 76-78, 90 and 95-97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Bouvrot (US 9036239).

Regarding Claim 53, Bouvrot teaches a device (abstract; fig. 5) comprising: 

a substrate having a first side (fig. 5, 1); 

a lithium niobate optical waveguide disposed on the first side of the substrate (fig. 5, 4)), 

the optical waveguide comprising:

an airclad central ridge (fig. 5, the ridge between grooves of 6; col. 10, Table II, 6-grooves; Air or low-index material); and 
legs extending outwards from the central ridge along the first side of the substrate (fig. 5, portions of 4 under 6s), 

wherein the central ridge consists essentially of undoped lithium niobite (fig. 5, 4; col. 7, line 15-20, comprise grooves 6 in the ferroelectric layer 4 surrounding the upper electrode 5 on either side of the electrode; col. 10, line 1-4, same electro-optical efficiency is obtained with an interaction length of 10 cm in a crystal of lithium niobate, compared with an interaction length of only 5 mm in a crystal of SBN); 

the device further comprising a pair of electrodes disposed on the first side of the substrate such that the central ridge of the optical waveguide extends between the pair of electrodes (fig. 5, 5s).

Regarding Claim 54, Bouvrot teaches the device of claim 53, wherein the optical waveguide further comprises: legs extending outwards from the central ridge along the first side of the substrate between the first side of the substrate and the electrodes (fig. 5, 1, 5, portions of 4 under 6s).

Regarding Claim 55, Bouvrot teaches the device of claim 53, wherein the central ridge has a width of about 1 m or less (fig. 5, wherein the central ridge has a width in about same geometric dimensions of 5 and 6, which are in ranges of 10 to 300 µm, see col. 10, Table II).

Regarding Claim 59, Bouvrot teaches the device of claim 54, wherein the legs have a height less than a height of the central ridge (fig. 5, the ridge between grooves of 6 and portions of 4 under 6s).

Regarding Claim 60, Bouvrot teaches the device of claim 59, wherein the height of the legs is less than or equal to half the height of the central ridge (fig. 5, the ridge between grooves of 6 and portions of 4 under 6s; ---less than half).

Regarding Claim 61, Bouvrot teaches the device of claim 59, wherein the legs have a height of about 300 nm (fig. 5, --the legs have a height about same as that of 5, which has a thickness of 200 nm, see col. 10, Table II; ---further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the legs having a height of about 300 nm, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 62, Bouvrot teaches the device of claim 53, wherein the lithium niobate is crystalline and disposed such that the x-axis of its crystal lattice extends substantially perpendicularly to the first side of the substrate (fig. 2, 4; fig. 5, 4; col. 10, line 1-4, same electro-optical efficiency is obtained with an interaction length of 10 cm in a crystal of lithium niobate).

Regarding Claim 63, Bouvrot teaches the device of claim 53, wherein the central ridge has a thickness of about 1 µm or less (fig. 5, 4; see col. 10, Table II, layer 4 may have a thickness of about 10 to 200 µm; ---further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the central ridge having a thickness of about 1 µm or less, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 65, Bouvrot teaches the device of claim 63, wherein the central ridge has a thickness of about 400 nm or more (fig. 5, 4; see col. 10, Table II, layer 4 may have a thickness of about 10 to 200 µm).

Regarding Claim 67, Bouvrot teaches the device of claim 53, wherein the substrate is an insulator (fig. 5, 1; see col. 10, Table II, substrate 1 -- Glass, silicon).

Regarding Claim 68, Bouvrot teaches the device of claim 67, wherein the insulator has a refractive index less than that of the optical waveguide (fig. 5, 1; see col. 10, Table II, substrate 1; -- Glass, silicon; --- quartz glass (SiO2) has a n = 1.46, which is less than that of lithium niobate (n = 2.30)).

Regarding Claim 69, Bouvrot teaches the device of claim 67, wherein the insulator comprises silicon dioxide (fig. 5, 1; see col. 10, Table II, substrate 1; -- Glass, silicon; --- quartz glass (SiO2) comprises silicon dioxide).

Regarding Claim 70, Bouvrot teaches the device of claim 53, further comprising: a carrier, the substrate being disposed on the carrier (col. 4, line 4-15, Pockels cells-- carrier).

Regarding Claim 71, Bouvrot teaches the device of claim 70, wherein the carrier comprises lithium niobate, silicon, quartz, silica, or sapphire (col. 4, line 4-15, Pockels cells—carrier; fig. 5, 1, 4, 5; --the Pockels cells comprising modulator of fig. 5, which comprising lithium niobate, silicon and quartz glass, see above).

Regarding Claim 76, Bouvrot teaches the device of claim 53, wherein the electrodes comprise metal (fig. 5, 5; col. 8, line 7-8, upper electrode 5, which can also be made of gold).

Regarding Claim 77, Bouvrot teaches the device of claim 76, wherein the electrodes comprise gold (fig. 5, 5; col. 8, line 7-8, upper electrode 5, which can also be made of gold).

Regarding Claim 78, Bouvrot teaches the device of claim 53, wherein the pair of electrodes is adapted to modulate an optical mode of the optical waveguide when a voltage is applied across the pair of electrodes (col. 7, line 16-50, comprise grooves 6 in the ferroelectric layer 4 surrounding the upper electrode 5 on either side of the electrode; obtained electro-optical cells that operate with control voltages of the order of 5 volts for a modulation pass band of approximately 1 GHz).

Regarding Claim 90, Bouvrot teaches the device of claim 53, wherein the pair of electrodes is separated by about 3.5 µm (fig. 5, 5, --shows that a distance between 5s is in order of that of few times of the width of 5, about 40 µm; ------further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the distance about 3.5 µm, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claims 95-97, Bouvrot teaches the device of claim 53, adapted to shift a resonance wavelength by an applied voltage; adapted to provide velocity matching and adapted to provide electro-optic modulation.
(Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. 
More, the above recitations are of the intended use; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).
 
Claims 79-80, 83-86, 89 and 91-94 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvrot (US 9036239) in a view of Sugiyama (US 7095926).

Regarding Claim 79, Bouvrot discloses as set forth above but does not specifically disclose that the device of claim 53, wherein the optical waveguide comprises a substantially semicircular bend.

However, Sugiyama teaches an optical device (abstract; fig. 2), wherein the optical waveguide comprises a substantially semicircular bend (fig. 6, 16A, 16B).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bouvrot  by the an optical device of Sugiyama for the purpose of providing of an optical device wherein the structure of the optical device can be made compact (col. 12, line 40-45).

Regarding Claim 80, Bouvrot -Sugiyama combination teaches that the device of claim 79, wherein the substantially semicircular bend has a radius of about 50 µm or less (fig 6, 16A, 16B, as disclosed in Sugiyama; --further, the semicircular bend may have a radius of less than about 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the distance about 3.5 µm, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 83, Bouvrot -Sugiyama combination teaches that the device of claim 53, wherein the pair of electrodes each have a length of about 1 mm or less (col. 3, line 60-64, each width of the ground electrode portions formed separately from each other in the plurality of regions at the position of the other groove can be approximately 3 µm to approximately 20 µm, as disclosed in Sugiyama; --- the widths of electrodes are in ranges of 3- 20 µm, so the lengths of the electrodes which is about 30 times of the width (see fig. 5) may be in a ranges of 90 – 600 µm. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the distance about 3.5 µm, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 84, Bouvrot -Sugiyama combination teaches that the device of claim 53, wherein the optical waveguide is disposed along a substantially serpentine path defined by a plurality of arcuate segments (fig 6, 16A, 16B, as disclosed in Sugiyama).

Regarding Claim 85, Bouvrot -Sugiyama combination teaches that the device of claim 84, wherein the arcuate segments are substantially semicircular (fig. 6, arcuate segments at curved portions of 16A and 16B, as disclosed in Sugiyama).

Regarding Claim 86, Bouvrot -Sugiyama combination teaches that the device of claim 84, wherein each of the arcuate segments has a radius of less than about 50 µm (fig 6, 16A, 16B, as disclosed in Sugiyama; --further, the arcuate segments may have a radius of less than about 50 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Thus one would have been motivated to optimize the distance about 3.5 µm, because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).

Regarding Claim 89, Bouvrot -Sugiyama combination teaches that the device of claim 84, wherein each of the arcuate segments is separated about 1mm or less (col. 3, line 54-60, can be formed in the plurality of regions by separating each other having an interval of approximately 10 µm or more and approximately 5 mm or less, as disclosed in Sugiyama).

Regarding Claim 91, Bouvrot -Sugiyama combination teaches that the device of claim 53, wherein the optical waveguide is disposed along a substantially annular path (see fig. 6 and fig. 15, as disclosed in Sugiyama).

Regarding Claims 92-94, Bouvrot -Sugiyama combination teaches that the device of claim 53, wherein the optical waveguide is disposed on the first side of the substrate (fig. 3, 2, as disclosed in Sugiyama) to form a ring resonator; to form a racetrack resonator and to form a Mach-Zehnder interferometer.
	(The above recitations are of the intended use; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872